In re Douglas Johnson, applying for writ of mandamus. Parish of East Baton Rouge. (Number Unknown).
Writ Denied. Returns to this Court prompt us to conclude that relator is entitled to a preliminary hearing on three charges of forgery filed July 30, 1979 and that he has not yet been afforded such a hearing. However, it does not appear that relator has sought such a hearing from the district court on these charges. If and when he requests a preliminary hearing on these charges in the district court, he should be afforded one promptly.
SUMMERS, C. J., concurs in the denial but does not agree with the Court’s remarks relating to future possibilities.